Order reversed on the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event. Per Curiam. While it is true that the venue of an action will not ordinarily be changed from a rural to an urban county (Mills v. Sparrow, 131 App. Div. 241; Carvel Court Realty Co., Inc., v. Jonas, 195 id. 662), in this case there is added to the consideration of the greater number of defendant’s material witnesses the fact that the alleged contract sued upon was made and breached in New York county where plaintiff spent much of his time in business. (Veeldorano v. Union Ry. Co., 183 App. Div. 575; Woodland Lumber Co. v. Barnett, 185 id. 572; Broderick v. de Mesa, 178 id. 669; Parkhill v. New England Furniture & Carpet Co., 211 id. 871.) All concur, except Thompson, J., not voting.